DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 01/31/2020; claim(s) 1- 13 is/are pending herein; claim(s) 1 & 7 is/are independent claim(s).
This application claims the benefit of priority to Danish Patent Application No. PA 2019 00152 filed February 1, 2019.

Specification
I) The abstract of the disclosure is objected to because it is too long1 and uses not allowed legal (e.g., “hereinafter”) wordings.  Correction is required.  See MPEP § 608.01(b).

II) The disclosure is objected to because of the following informalities: 
In page 3, line 9, it appears to the Examiner that the word “net” in “which are net readily available in the prior art” should be “not”.
In page 12, line 11, the word “costumer” should be “customer”.
Appropriate correction is required.
Drawings
The drawings are objected to because the letters and contents of the fig. 5 are non-legible and overly dim.  


Claim Objections
Claims 1- 6 & 8- 13 objected to because for the following informalities:
In claims 1- 6 & 8- 13, the word “characterised” in phrase “characterised in” of the preamble should be written as “characterized”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 3- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavi et al2. [Mahdavi] (WO 2019/023366 A1) in view of Ralston et al. [Ralston] (US 20150327021 A1).

Regarding claim 1, Mahdavi teaches a method [“disclosure provide a method for operating a pumping unit for a wellbore”] for monitoring and controlling an industrial process [e.g., “operating a pumping unit for a wellbore”] which changes condition over time, characterised in that the method comprises the following steps: (Figs. 1, 2, [007]);
one or more sensors 130 are disposed” as shown in fig. 1 and/or “wireless sensors 130” as shown in fig. 2 that are remote from the location of the users as shown in fig. 1] at least one remote sensor to an element [one of the component from “moving components” of the unit 110 which can be pumping unit 10 or other systems] which is part of, or affected by the industrial process ([0018-023]);
-collect [“loT gateway 120 acquires sensor data from the one or more sensors 130”] sensor data and transmit the collected sensor data wirelessly or by wire to an intermediate data storage and data processing unit [the “an loT gateway 120” that has “small-form-factor, ruggedized, low-power processor” and as shown in figs. 1-2] hereinafter named gateway ([0029, 0038, 0063]);
- transmit [“The loT gateway 120… transmits the sensor data to the production optimization platform 160”] processed data from the gateway to a remote data storage [“platform 160” + SCADA system 116 + Data Center 114] by way of a transmitter device [any transmitter circuit that causes to transmit data from gateway 120 to the platform 160] ([0029]); and
- access the remote data storage from a location [the location of a CPU that runs the production optimization platform] and process  [“platform 160 analyzes the sensor date”] the transmitted data further to gain knowledge of at least one condition of the industrial process ([0029]);
the method further being characterized in that:
- the transmitter device is accessed from the location or from the remote data storage, and that instructions are routed [“platform 160 analyzes the sensor date and generates alerts or other information and sends related information back to the loT gateway 120”] to the gateway ([0029], fig. 1);
- based on the instructions, control signals [“alerts or other signals” dispatched to the controller] are produced at the gateway and routed [“The loT gateway 120 then dispatches alerts or other signals to the controller 112.”] from the gateway to a control device which is connected to the industrial process ([0029], fig. 1); and
- the control device based on the control signal serves a condition changing signal [“pumping unit control” signal from controller 112 based on alerts sent from the gateway 120 as clearly shown in fig. 1] at the industrial process (Fig. 1, [0037]).
Although Mahdavi teaches that its gateway 120 is communicating with cellular devices 140 (see, fig. 1), it does not explicitly state the transmission protocol used to transmit sensor data of the pumping unit 110 to the cloud 150/platform 160 is via the gateway 120 is “cellular device” as claimed. Thus, it can be argued that Mahdavi may or may not teach “cellular device” requirement of the claim and does not necessarily anticipate the claim 1.
Ralston teaches an intelligent gateway device [“cellular gateway 100”] collecting various sensors data from an industrial process (see, para. 0024) and transmitting to a server/cloud using a transmitter circuit that supports “cellular” data transmission protocol ([0005]).  Ralston further teaches that using of the cellular network to transmit data to a server/cloud is conventional activity ([0003, 0018]).
Specifically, Ralston teaches a method steps comprising “transmit processed data from the gateway [“gateway 100”] to a remote data storage by way of a cellular transmitting the data via a cellular network”, “message can be sent via a cellular network 145 to a remote server 150”, “a cellular network interface 515”] and the cellular device is accessed from the location or from the remote data storage [server 150], and that instructions are routed to the gateway (Fig. 1, [0020, 0030, 0034]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Ralston and Mahdavi because they both related to analyzing condition of an industrial process using an intelligent gateway device and have the IoT gateway 120 of Mahdavi to use cellular device/transmitter circuit to transmit its sensor data captured by the sensors 130 to the cloud 150/160 as in Ralston. Doing so the gateway of Mahdavi can transmit data to the cloud/server using per-size-unit (e.g., per-megabyte) basis and achieve cost saving by reducing the amount of bandwidth consumed (Ralston, [0018, 0022]). Furthermore, Ralston teaches what other additional types of the communication protocols that can be used by the gateway device of Mahdavi to receive/transmit data as shown in 5 of Ralston.
Mahdavi teaches:
[0028] In some embodiments, the feedback loop includes the one or more sensors 130 and the loT gateway 120. The loT gateway 120 acquires sensor data from the one or more sensors 130, analyzes the sensor data and dispatches alerts or other signals to the controller 112.

[0029] In some embodiments, the feedback loop includes the one or more sensors 130, the loT gateway 120, and the production optimization platform 160 The loT gateway 120 acquires sensor data from the one or more sensors 130, transmits the sensor data to the production optimization platform 160. The production optimization platform 160 analyzes the sensor date and generates alerts or other information and sends related information back to the loT gateway 120. The loT gateway 120 then dispatches alerts or other signals to the controller 112.

Ralston teaches:

    PNG
    media_image1.png
    718
    705
    media_image1.png
    Greyscale


Regarding claim 3, Mahdavi in view of Ralston further teaches the method according to claim 1, characterised in that the gateway further:
collects GPS signals [signal from “positon sensor” or GPS 510] and processes these in order to calculate position data and time reference data for the gateway and 

Regarding claim 4, Mahdavi further teaches the method according to claim 1, characterised in that the control signals routed from the gateway are served through a RS485 [“ModBus protocol (connected via RS232, RS485 or Ethernet) and”] adaptor ([0037]).

Regarding claim 5, Mahdavi in view of Ralston further teaches/suggests the method according to claim 1, characterised in that:
analogue signals [not all sensors 130 include analog to digital converter in “In some embodiments, the sensor 130 includes at least one processor, one or more sensing device, an analog-to-digital converter” means analogue signals can be routed from the sensor 130 to the gateway 120] are routed to the gateway through wire connections and digitized (Fig. 1, [0021]); and digital signals [if the sensor 130 has analog to digital converter, the converted digital signals are transmitted to the gateway 120 in digital form] are routed to the gateway though wire connections (Fig. 1, [0021], Fig. 5 of Ralston).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavi in view of Ralston as applied to claim 1 above, and further in view of Chen3 (US 20090086692 A1).

Regarding claim 2, while Mahdavi in view of Ralston teaches of its gateway device 120 to receive sensor data using various short RF protocols as discussed above in claim 1, it still fails to list such protocol to include “a battery operated short-range 900MHz RF two-way communications radio” as claimed.
Chen is directed to a communication system used in an industrial control and automation system comprising pluralities of the sensors [“leaf nodes 136a-136e, such as wireless sensors and actuators”, analogous to Mahdavi’s sensors 130] and actuators (Figs. 1-2, [0004, 0053]). Specifically, Chen teaches a system and method wherein sensor data collected by the at least one remote sensor [sensors of the nodes 136a- 136e] are transmitted wirelessly to the gateway [4gateway nodes 132s represented as node 200 in fig. 2] via a battery operated short-range 900MHz RF two-way communications radio ([0038, 0052-0053]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Chen and Mahdavi in view of Ralston because they both related to a gateway node collecting sensor data of an industrial system, and have the sensor data collected by the at least one remote sensor of system of Mahdavi in view of Ralston to wirelessly transmit to the gateway via a battery ..

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavi in view of Ralston as applied to claim 1 above, and further in view of Rainnie et al. [Rainnie] (US 7672695 B1).

Regarding claim 6, Mahdavi in view of Ralston further teaches the sensor data, comprising at least one of vibration level [“measure vibration, displacement”], temperature level ([0020]) but does not teach the sensor data, comprising, temperature level, battery voltage and a voltage level of an external power source connected to the gateway, are also measured by built in sensors at the gateway.
Rainnie is directed to a system and method of a communication gateway [“portable access point” that can be placed in a briefcase, or located in a purse] configured to exchange various data with pluralities of the computing devices (Fig. 2 & associated texts, Col. 6, lines 28- 30). Specifically, Rainnie teaches the data captured and transmitted by the gateway comprising at least one of temperature level [data from “physiological sensors” such as thermometer 550-1], battery voltage [“monitor the charge remaining in the battery pack 320”] and a voltage level of an external power source [“Solar power or a hand crank”] connected to the gateway, are also measured by 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Rainnie and Mahdavi in view of Ralston because they both related to a portable access device processing various sensor data and modify the additional sensors data of Rainnie included in the sensor data of the Mahdavi in view of Ralston as in Rainnie. Doing so the not only power of the IoT gateway 120 can be received at the production optimization platform but also physiological data (like temperature) of the users (like users of mobile device 140 as shown in fig. 1 of Mahdavi) can be analyzed and used for identifying the health condition of the staffs. Furthermore, doing so the gateway itself can sense temperature, vibration and voltage level of the power at the gateway as part of data validation and/or redundancy as can be clear to PHOSITA. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainnie et al. [Rainnie] (US 7672695 B1) in view of Chen, and in further view of Kavars et al. [Kavars] (US 20180295535 A1). The combination of Rainnie, Chen, and Kavars is referred as RCK hereinafter.

	Regarding claim 7, Rainnie teaches communication gateway [“access points for networks, and more particularly to portable access points” of Rainnie shown in exemplary manner in figs. 2- 6, wherein Rainnie’s access point can “be worn on a user's belt, placed in a briefcase, or located in a purse” Col. 6, ln 25- 30] which comprises: (Col. 1, lines 5-6, fig. 2- 6);
	- wireless short-range [“suitable short range wireless network” or “wireless access based on 3G] 
	- wireless short-range Bluetooth [“the wireless WAN transceiver 316 may implement a Bluetooth”] two-way communications capability adapted to work as access point to the gateway from a 25nearby Bluetooth enabled communication device (Col. 6, lines 55- 57); 
	- a GPS signals receiving unit [“The portable access point 500 may additionally include a GPS (Global Positioning System) receiver 556”] (Col. 10, lines 17- 20, fig.6) 
	- a cellular device [“wireless WAN transceiver includes a digital cellular transceiver operable”] adapted for long range, two-way communication and data transmission which cellular device is adapted to facilitate communication between the gateway and a remote data 30storage [one of the devices 204s or the devices that connect with the internet as shown in fig. 2] through a cellular communications network (Col. 2 lines 22- 25);
 	- wire connection terminals [physical ports shown in figs. 5-6] comprising (a) power supply line terminal [charging connection 526], (b) digital [] and (c) analogue input [e.g., input of items 550 to the expansion port] terminals and (d) digital output 26PATENT Attorney Docket No. 700919terminals [e.g., ports of “a speaker 406 to provide audio information to the user” and “a display 402 to communicate information to a user,”] (Figs. 5- 6, Col 2, lines 30-405, Col. 8, lines 25-50); 
	- an exchangeable battery pack [“battery pack 320” of fig. 4 or pack 470 of fig. 5] and a built-in sensor [any measuring means of the access point that allows the “processor 302 may also be able to monitor the charge remaining in the battery pack 320”] which is adapted to determine the voltage level of the power supply line (Col. 7, lines 35-45);
	 - further sensors adapted to determine vibration level [“microphone 408 to receive audio information,”] and 
	Rainnie does not teach the features shown with strikethrough emphasis. That is specifying the short range RF two-way communication is 900 MHZ type RF and its sensors adapted to determine temperature parameter as claimed. 
	Chen is directed to a communication system used in an industrial control and automation system comprising pluralities of the sensors [“leaf nodes 136a-136e, such as wireless sensors and actuators”] and actuators (Figs. 1-2, [0004, 0053]). Specifically, Chen teaches communication gateway [gateway nodes 132s] which comprises:
	- wireless short-range 900MHz RF [“suitable wireless technology… 900 MHz, 2.4 GHz”] two-way communications radio adapted to communicate with a number of remote sensors [leaf nodes 136a] ([0038, 0052-0053]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Chen and Rainnie because they both 
	Rainnie in view of Chen still does not clearly teach that the gateway device has a sensor adapted to determine temperature at the gateway.
	Kavars teaches a gateway device [gateway device shown in figs. 1/5] configured to collect and process sensor data of an industrial process, wherein the gateway device comprises:
	further sensors adapted to determine vibration level [“accelerometer 440 capable of indicating the vibration”] and temperature [“temperature sensor 445 capable of measuring the internal temperature of the gateway 400”] at the gateway ([0064], figs. 1, 5).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Rainnie in view of Chen and Kavars because they both related to a gateway device used in a remote location and have the Rainnie in view of Chen’s gateway device to include internal temperature and vibration sensors as in Kavars. Doing so the gateway device of Rainnie in view of Chen can measure internal shocks and internal temperature experienced at the gateway as .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over RCK as in claim 7 and further in view of Bridges et al. [Bridges] (US 20150053575 A1).
	
	Regarding claim 8, RCK teaches a communication gateway as claimed in claim 7, characterised in that the gateway comprises a 
	However, although the gateway device of the RCK having electronic circuitry is used in remote and open-weather condition, it is silent about clarifying whether its housing/enclosure can prevent entry of the moisture or not.
	Bridges teaches an electronic device having various sensors and circuitries used to monitor a remote industrial process (fig. 1, [0002]). Specifically, Bridge teaches its device to include an enclosure that is made moisture tight to prevent entry of the fluid inside the circuit of the device ([0013, 0089]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Bridge and RCK because they both related to a wireless electronic device used to capture pluralities of the sensor data and modify the enclosure of the gateway the RCK as moisture tight type as in Bridge. Doing .
	
Allowable Subject Matter
Claim 9 -13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Specifically, the prior art fails to teach or suggest the enclosure of the gateway to comprise “a footprint of no more than 10000 mm2” and “a cover adapted to fit the square base element along a rim thereof whereby a gasket is provided between the base element and the cover whereby the gasket is shaped to follow the perimeter of the footprint” to hold all the components mentioned in claim 7 in a moisture tight enclosure. Claims 10- 13 depend on claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Allgaier et al. (US 20160170394 A1) teaches a gateway device [“transfer apparatus 103a”] configured to directly access to raw measurement data and convert them in digital form and to transmit to location or from the remote data storage [item 106] (Fig. 1, [0072, 0087], Claim 16).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. “
        2  Cited by the applicant during the IDS submission of 08/17/2020. See Foreign Patent, Cite No. 2.
        
        3 Cited by applicant during ids submission of 01/31/2020.
        4 [0052], “the multinode 200 could represent the gateway infrastructure nodes and the infrastructure nodes of FIG. 1”.
        5 “The expansion port includes at least one analog to digital converter for converting analog physiological data to a digital format”